                                                                                                       +4



                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
JOHN DOE,                                                         CASE NUMBER

                                                                                    8:19-01088 JVS (ADSx)
                                                  PLAINTIFF(S)
                                 v.
OCTA,
                                                                            ORDER RE REQUEST TO PROCEED
                                                                                 IN FORMA PAUPERIS
                                                DEFENDANT(S)


IT IS ORDERED that the Request to Proceed In Forma Pauperis is hereby GRANTED.


           Date                                                     United States Magistrate Judge


IT IS RECOMMENDED that the Request to Proceed In Forma Pauperis be DENIED for the following reason(s):
                Inadequate showing of indigency                           District Court lacks jurisdiction
                Legally and/or factually patently frivolous               Immunity as to
                Other:


          Comments:
          On June 6, 2019, the Court issued an Order denying Petitioner's Request to Proceed In Forma Pauperis and
          advising Petitioner to pay the filing fees in full within 30 days or this case will be dismissed. [Dkt. No. 7]. As of
          the date of this Order, Petitioner has not paid the filing fees or otherwise communicated with the Court
          concerning his case. Therefore, it is recommended that this case be dismissed immediately.



              July 29, 2019                                                  /s/ Autumn D. Spaeth
           Date                                                       United States Magistrate Judge


IT IS ORDERED that the Request to Proceed In Forma Pauperis is hereby:
                GRANTED
                DENIED (see comments above). IT IS FURTHER ORDERED that:
                         Plaintiff SHALL PAY THE FILING FEES IN FULL within 30 days or this case will be dismissed.
                         This case is hereby DISMISSED immediately.
                         This case is hereby REMANDED to state court.

           July 29, 2019                                              /s/ James V. Selnaa
           Date                                                       United States District
                                                                                         tri
                                                                                          r ct Judge

CV-73 (08/16)                            ORDER RE REQUEST TO PROCEED IN FORMA PAUPERIS
